Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated March 4, 1991 (People v Nelson, 171 AD2d 702), affirming a judgment of the Supreme Court, Queens County, rendered May 15, 1986, as amended May 29, 1986, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Sullivan, Balletta and Thompson, JJ., concur.